DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-13 are pending.
Claims 1-3, 13 are under examination on the merits.
Claim 2 is amended.
Claim 10 is previously canceled.
No claims are newly added.
Claim Rejections - 35 USC § 112
The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of applicant’s amendment to claim 2 specifying the fluorine measurement.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over JP 2015-034255 by Kaida et al as evidenced by “Perfluorinated Polymers, Perfluorinated Ethylene–Propylene Copolymers” by Gangal et al and in view of US 20160005506 by Isaka in the previous action is repeated and maintained herein. Specifically, 
Kaida describes a crystalline fluororesin foam. 
Regarding claim 1, Kaida describes a fluorinated polymer foam (overview). For example, Kaida describes an “FEP” foam which is a copolymer of tetrafluoroethylene (TFE) and hexafluoropropylene 
Regarding the instantly claimed density, Kaida has an example in which the FEP expands by 1.19x (Table 4). Gangal describes the density of FEP as 2.14-2.17 g/cm3 (p.6 final paragraph). Thus an increase in volume of 1.19x means a foam with a density of about 1.79-1.82 g/cm3. The increase in volume also meets the instantly claimed percentage absolute foam expansion. 
Regarding the instantly claimed free surface energy, Kaida is silent as to this property. The instant specification attributes the property to the identity of the material as “highly fluorinated” and to micro- or nano- scale roughness which ensures air is held on the surface (instant publication paragraph 6). Since Kaida has an average cell size of 200nm or less (paragraph 7), it meets the nano-scale roughness aspect. It is also highly fluorinated, as described in above paragraphs devoted to fluorine content. Kaida therefore describes all instant attributes which are described as affecting free surface energy. Both the instant and Kaida are nanostructured polymer foams (see cell size addressed in the paragraph below). Due to these factors, one of ordinary skill would reasonably expect the amount of free surface energy in Kaida to at least overlap with that claimed. 
Regarding the cavities with dimensions instantly claimed, Kaida describes an average cell size of 200 nm or less (paragraph 7). Kaida does not describe a broad cell size distribution, and emphasizes a lack of haze (paragraph 26). Haze is evidence of larger-sized cells (e.g. paragraph 73 comparative example). Therefore, one of ordinary skill would reasonably expect most cavities to be less than 5 microns. 
Regarding the numerical ranges of claim 1, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In 
Regarding the claim phrase “cavities…homogeneously distributed” Kaida does not directly state that his cavities are homogeneously distributed. However, Kaida does state that nucleating agents may be added to his composition (paragraph 25). 
Isaka describes a fluoropolymer foam material.
Regarding the homogeneous distribution, Isaka states that nucleating agent may be added to a foam for the purpose of making cells fine and for uniform distribution of cells, which equalizes the shape and properties of the resultant fluororesin foam (paragraph 3, 5). Isaka describes the nucleating agent as used with the foaming agent carbon dioxide (paragraph 137), also used in Kaida. It would be obvious to one of ordinary skill to add a nucleating agent according to Isaka to achieve uniform distribution of cells (i.e. homogeneity) and thus achieve equality in the foam shape and properties in Kaida’s foam.


Regarding claim 2, Kaida describes an FEP foam, a copolymer of TFE and HFP, wherein the amount of TFE is 50-98 mol% and amount of HFP is 2-50 mol% (paragraph 23). HFP, hexafluoropropylene, has a pendent –CF3 group. At the upper limit of amount of HFP, 30% of the fluorine content is present as -CF3 groups. This overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Kaida describes values overlapping with the claimed range.

Regarding claim 3, Kaida describes broadly good light transmission through his foam and a lack of haze (overview, paragraph 26, 28) but is silent as to the instantly claimed parameters. The instant specification does not measure this property for any comparative examples. The instant specification attributes the transmissivity to the small dimensions of the foam cells, specifically when they are “smaller than the wavelength of the visible spectrum, the polymer foam appears to be optically transparent” (instant publication paragraph 41). 
Kaida describes up to zero haze (paragraph 26), and average cell size smaller than 400 nm (200 nm or less, paragraph 7), the claimed visible spectrum minimum value. Since Kaida describes these factors, a fluoropolymer foam with –CF3 groups as instantly described, and the instant specification does not set forth any examples which fail the claimed range, the property is expected to at least overlap in Kaida. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Kaida describes values overlapping with the claimed range.  

The rejection of claim 13 in the previous action under 35 U.S.C. 103 as being unpatentable over JP 2015-034255 by Kaida et al as evidenced by “Perfluorinated Polymers, Perfluorinated Ethylene–Propylene Copolymers” by Gangal et al, in view of US 20160005506 by Isaka, in further view of “Perfluorinated Polymers, Perfluorinated Ethylene–Propylene Copolymers” by Gangal et al is repeated and maintained herein. Specifically,
Kaida is described above.
Regarding claim 13, Kaida describes his material as useful as a membrane structure and in “agricultural vinyl house” but is silent as to specifically a coating. Gangal, who describes FEP copolymers, 

Response to Arguments
Applicant's argument p.7 final paragraph of Remarks submitted 10/20/21 has been considered but is not convincing. Applicant states that the free surface energy value recited in claim 1 "refers to the free surface energy of unfoamed polymer". This is clearly untrue. The claim is to "A...foam with...a free surface energy of at most 12 mN/m" The free surface energy claimed is that of the foam, not the unfoamed polymer. The instant specification measures the free surface energy of the foam and finds it below 12 mN/m (instant publication paragraph 93), and there is no requirement in the instant specification that "free surface energy" refers only to the unfoamed polymer. The instant claim does not require the use of the "standard OWRK method" to which applicant refers in arguments, nor does it require a smooth surface for the measurement.

Applicant's argument p.8 paragraph 2 has been previously refuted; the references applicant cites for free surface energy are not to foamed substances and, given that foaming and roughness cause a change in free surface energy, are not comparable to the applied prior art Kaida.

Applicant's argument p.9 paragraph 2 has been considered and is not persuasive. Applicant point's to Isaka's method, but this is moot as Isaka is merely relied upon to provide nucleating particles, not the method of making. Isaka is not relied upon to provide average cell size; this is recited by Kaida. Isaka does not limit the cell size outside of the claimed range and states it may be 0.1 micron or greater 

Applicant's argument p.9 paragraph 3 has been considered but is not persuasive. Applicant states that one of ordinary skill would not be motivated by Isaka to produce the foam claimed. Applicant cites the free surface area of boron nitride, used by Isaka, as about 60mN/m and states one of ordinary skill would not combine it with Kaida to arrive at the instantly claimed foam with lower surface energy. This is not found convincing because the nucleating agent boron nitride is not predominant in the composition- it is added in small amounts of 0.5% by mass or more (Isaka claim 8). The predominant contributor to free surface energy is thus the polymer and its roughness, the importance of roughness being explained in the instant specification. Given that boron nitride is present in small amounts according to Isaka, one of ordinary skill would not reasonably expect the combination of Kaida and Isaka to result in a foam with free energy outside the claimed range.

Applicant states in the final paragraph of p.9 that the Examiner has not pointed out particular passages in the applied art which read on the claimed ranges. This is not true. In the office action of 7/28/21 the paragraphs directly preceding applicant's citation contain the information applicant states is lacking.

Applicant's argument p.10 paragraph 2-3 has been considered and is not persuasive. Applicant states the Office has used improper hindsight to arrive at the applied prior art. This is not convincing because it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The instant art is very specific and esoteric- 

Applicant's argument p.11 penultimate paragraph has been considered and is not persuasive. Applicant states that absence of comparative examples in the instant specification is not a reasonable basis to support a rejection based on Kaida. This is not found convincing because lack of instant comparative examples is not the only reason Kaida is applied. See the totality of paragraphs 18-19 in the Office Action of 7/28/21. Although Kaida does not measure the transmission as instantly claimed, Kaida describes up to zero haze, cell size of corresponding size to instant which instant attributes to transmissivity, and a fluoropolymer with -CF3 groups as instantly described. Applicant's lack of comparative examples is emphasized because no nanoporous fluoropolymer has been demonstrated to lack the instantly claimed property.

Applicant's argument p.12 paragraph 3 has been considered but is not persuasive. Applicant asserts that the Office Action's reference to the instant specification amounts to improper hindsight. This is not convincing because the citations are in reference to a property which is not measured by the prior art but which is necessarily present; the citations show how closely the applied prior art aligns with the instant specification. This is not improper hindsight.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766